Citation Nr: 1021940	
Decision Date: 06/14/10    Archive Date: 06/24/10	

DOCKET NO.  09-10 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from April 1951 to April 
1953.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a February 2008 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.  

Good or sufficient cause having been shown, the Veteran's 
appeal has been advanced on the Board's docket under the 
provisions of 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. 
§ 20.900(c) (2009).

Finally, for reasons which will become apparent, this appeal 
is being REMANDED to the RO via the Appeals Management Center 
(AMC) in Washington, D.C.  VA will notify you if further 
action is required on your part.


REMAND

A review of the record in this case raises some question as 
to the exact nature and etiology of the Veteran's claimed 
hearing loss.

In that regard, and as noted above, the Veteran served on 
active duty from April 1951 to April 1953.  Unfortunately, 
the majority of the Veteran's service treatment records are 
unavailable in that those records were apparently destroyed 
in a fire at the National Personnel Records Center in 1973.  
The sole pertinent service treatment records currently on 
file consist of the Veteran's service entrance and separation 
examinations, both of which show hearing for the whispered 
voice of 15/15 in each ear.  However, in correspondence from 
the Veteran dated in July 2007, he indicated that, while in 
service, he served with the 13th Medium Tank Battalion, 1st 
Armor, an environment in which he was, presumably, on at 
least some occasions exposed to noise at hazardous levels.

The Board observes that, during the course of a hearing 
before the undersigned Acting Veterans Judge in January 2010, 
the Veteran indicated that his occupation in the service was 
that of "tank coordinator," an occupation in which he was 
exposed to noise from 75-millimeter artillery shells, as well 
as 50-caliber machine guns.  Significantly, while at the time 
of service separation, hearing for the whispered voice was 
15/15 in each ear, according to the Veteran, very shortly 
following his discharge from service, he began to experience 
considerable difficulty with his hearing, a problem often 
brought to his attention by his spouse.  

The Board notes that, during the course of the hearing in 
January 2010, the Veteran testified that he was currently 
utilizing hearing aids which had been issued by a VA medical 
facility located in Philadelphia, Pennsylvania.  See 
Transcript, pp. 5, 12.  However, records associated with that 
fitting and/or treatment are not at this time a part of the 
Veteran's claims folder.  Nor has the Veteran yet been 
afforded a VA examination or examinations for the purpose of 
determining the exact nature and etiology of his claimed 
hearing loss.  See McLendon v. Nicholson, 20 Vet. App. 79, 
84-86 (2006).  Under the circumstances, further development 
of the evidence is necessary prior to a final adjudication of 
the Veteran's current claim for service connection.  

Accordingly, in light of the aforementioned, the case is 
REMANDED to the RO/AMC for the following actions:  

1.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to April 1953, the date of the 
Veteran's discharge from service, should 
be obtained and incorporated in the 
claims folder.  The Veteran should be 
requested to sign the necessary 
authorization for release of any private 
medical records to the VA.  All attempts 
to procure records should be documented 
in the file.  If the RO/AMC cannot obtain 
records identified by the Veteran, a 
notation to that effect should be 
included in the claims file.  In 
addition, the Veteran and his 
representative should be informed of any 
such problem.  

2.  The Veteran should then be afforded 
VA otologic and audiometric examinations 
in order to more accurately determine the 
exact nature and etiology of his claimed 
hearing loss.  The RO/AMC is advised that 
the Veteran must be given adequate of the 
date and place of any requested 
examination(s), and a copy of all such 
notifications must be associated with the 
claims folder.  The Veteran is to be 
advised that failure to report for a 
scheduled VA examination or examinations 
without good cause may have an adverse 
effect on his claim.

As regards the requested examinations, 
all pertinent symptomatology and findings 
should be reported in detail, and all 
appropriate studies should be performed.  

Following completion of the examinations, 
should it be determined that the Veteran 
currently suffers from a hearing loss 
disability as defined by 38 C.F.R. 
§ 3.385 (2009), the examining otologist 
should specifically comment as to whether 
that hearing loss disability as likely as 
not had its origin during the Veteran's 
period of active military service or is 
otherwise related to service.  A complete 
rationale must be provided for any 
opinion offered, and all information and 
opinions, when obtained, must be made a 
part of the Veteran's claims folder.  

The claims folder and a separate cope of 
this REMAND must be made available to and 
reviewed by the examiners prior to the 
completion of the examinations.  
Moreover, a notation to the effect that 
this record review has taken place must 
be included in the examination reports.  

3.  The RO/AMC  should then readjudicate 
the Veteran's claim for service 
connection for bilateral hearing loss.  
Should the benefit sought on appeal 
remain denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant action taken on the claim 
for benefits since the issuance of a 
Statement of the Case (SOC) in March 
2009.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome in this case.  The Veteran need take no action unless 
otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans 


Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



	                  
_________________________________________________
	K. J. ALIBRANDO
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



